Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to application No. 17179863 filed on 02/19/2021
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Election/Restrictions
Applicant’s election with traverse of claims 14-20 in the reply filed on 4/12/2022 is acknowledged.
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 14 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of copending Application No. 17179848 because claim 10 of copending Application No. 17179848 is the species claim and claim 14 of the instant application is the generic claim. The species claims anticipates the generic claim
This is a provisional nonstatutory double patenting rejection.
	Instant Application
Copending Application No. 17179848
14. A method for fabricating the low loss power device according to claim 1, comprising the steps of: 

providing a substrate having a semiconductive region extending below a top surface of the substrate, the semiconductive region having first and second ends opposing one another along a direction parallel to the top surface of the substrate; 
forming a first dielectric layer above the semiconductive region; 
disposing a first gate electrode over the semiconductive region between the first and second ends; 
forming a second dielectric layer having a second thickness on a first region of the top surface of the substrate adjacent to the first dielectric layer below the first gate electrode and near the first end; and disposing a second gate electrode over the second dielectric layer.
10. (Currently Amended) A method for fabricating the RF switch device according to claim 1, comprising the steps of: 3Serial Number 17/179,848 
providing a substrate having a semiconductive region extending below a top surface of the substrate, the semiconductive region having first and second ends opposing one another along a direction parallel to the top surface of the substrate; 
forming a first dielectric layer above the semiconductive region; 
disposing a first gate electrode over the semiconductive region between the first and second ends; 
forming a second dielectric layer having a second thickness on the first dielectric layer adjacent to the first dielectric layer below the first gate electrode and near the first end; and 
disposing a second gate electrode over the second dielectric layer, 
wherein the second gate electrode is formed by the steps of: forming an electrically-conductive layer above the first gate electrode; and patterning the electrically-conductive layer by an anisotropic reactive ion etching (RIE) process that leaves behind a portion of the electrically- conductive layer on the second dielectric layer to form the second gate electrode, the second gate electrode having vertical sidewalls that are substantially perpendicular to the top surface of the substrate; and wherein the electrically-conductive layer is patterned after forming above the first gate electrode without forming any layer that acts as a mask defining dimensions of the second gate electrode; and a width of the second gate electrode is defined by an as-formed thickness of the electrically-conductive layer.


Allowable subject matter 
Claims 15, 19-20 are objected to (pending resolution of double patenting issue) as being dependent upon a rejected base claim (independent claim 14), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The closest prior art known to the Examiner is listed on the PTO 892 forms of record.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Satoh et al. (US 2012/0161239) and Lao et al. (US 2016/0172490).
With respect to dependent claim 15, the cited prior art does not anticipate or make obvious, inter alia, the step of: “further comprising after the first gate electrode is disposed and before the second dielectric layer is formed the steps of: forming a third dielectric layer over the first gate electrode and the first dielectric layer; and patterning the first and third dielectric layers to expose the first region of the top surface of the substrate”.
With respect to dependent claim 19, the cited prior art does not anticipate or make obvious, inter alia, the step of: “wherein the electrically-conductive layer is patterned after forming above the first gate electrode and above the first region without forming any layer that acts as a mask defining dimensions of the second gate electrode; and a width of the second gate electrode is defined by an as-formed thickness of the electrically-conductive layer”.
With respect to dependent claim 20, the cited prior art does not anticipate or make obvious, inter alia, the step of: “forming a protective dielectric material layer above the electrically-conductive layer with a protective layer thickness; and etching the protective dielectric material layer using the anisotropic RIE process; wherein the anisotropic RIE process preferentially etches the protective dielectric layer and the electrically-conductive layer along a direction perpendicular to the top surface of the substrate; wherein the anisotropic RIE process removes the protective dielectric layer with a greater etching rate than an etching rate for the electrically-conductive layer; wherein the protective layer thickness and the anisotropic RIE process are jointly configured such that residual protective dielectric material adheres to a vertical sidewall of the second gate electrode farthest from the first gate electrode that faces the first gate electrode; and wherein the protective layer thickness and the anisotropic RIE process are jointly configured such that residual protective dielectric material adheres to a vertical sidewall of the third gate electrode farthest from the first gate electrode that faces the first gate electrode”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
            Claim 16 recites the limitation “the first region” on lines 2-3.  The metes and bounds of the claimed limitation can not be determined for the following reasons: This limitation has not been defined before and lacks proper antecedent basis.
            If the language of a claim, considered as a whole in light of the specification and given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection of the claims under 35 U.S.C. 112, second paragraph, is appropriate.  See MPEP 2173.05(a), MPEP 2143.03(I), and MPEP 2173.06.
In light of the aforementioned rejections of the claim(s) under 35 U.S.C. 112, any subsequent rejections under 35 U.S.C. 102 and/or 103 are based on prior art that reads on the interpretation of the claim language of the instant application as best understood by the examiner.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14, 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Satoh et al. (US 2012/0161239).
Regarding independent claim 14, Satoh et al. teach a method for forming a semiconductor device comprising:
providing a substrate (Fig. 1B, element 11) having a semiconductive region (Fig. 1B, elements CH and DR) extending below a top surface of the substrate, the semiconductive region having first and second ends (left and right side, Fig. 1B) opposing one another along a direction parallel to the top surface of the substrate;
forming a first dielectric layer (Fig. 1B, element 12G2) above the semiconductive region; 
disposing a first gate electrode (Fig. 1B, element 13G2) over the semiconductive region between the first and second ends; 
forming a second dielectric layer (Fig. 1B, element 12G1) having a second thickness on a first region of the top surface of the substrate adjacent to the first dielectric layer below the first gate electrode and near the first end; and 
disposing a second gate electrode (Fig. 1B, element 13G1) over the second dielectric layer.
Regarding claim 16, Satoh et al. teach further comprising a step of: applying a first dopant to form a first doped volume (Fig. 3A, element 11PW) within a first volume  of the substrate corresponding to the first region, the first doped volume having a width determined at least in part by a width of the first region.
Regarding claim 17, Satoh et al. teach further comprising the steps of: forming a first spacer (Fig. 3C, element 13SW1) adjacent to the second gate electrode; and applying a second dopant (paragraph 0065) to form a second doped volume (Fig. 3D, element 11C) within the first doped volume of the substrate, the second doped volume having a width determined by at least a width of the first region, a position of the second gate electrode, and a width of the first spacer (Figs. 3A-3D); wherein the second doped volume has a majority carrier type opposite to a majority carrier type of the first doped volume (11PW is p type and 11C is n type).

Alternative Rejection

Claims 14, 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lao et al. (US 2016/0172490).
Regarding independent claim 14, Lao et al. teach a method for forming a semiconductor device comprising:
providing a substrate (Fig. 11, element 100, [20]) having a semiconductive region (extending below a top surface of the substrate, the semiconductive region having first and second ends (left and right side, Fig. 11) opposing one another along a direction parallel to the top surface of the substrate;
forming a first dielectric layer (Fig. 11, element 112a, [29]) above the semiconductive region; 
disposing a first gate electrode (Fig. 11, element 112b, [29]) over the semiconductive region between the first and second ends; 
forming a second dielectric layer (Fig. 11, element 120a, [36]) having a second thickness on a first region of the top surface of the substrate adjacent to the first dielectric layer below the first gate electrode and near the first end; and 
disposing a second gate electrode (Fig. 11, element 120c, [36]) over the second dielectric layer.
Regarding claim 16, Lao et al. teach further comprising a step of: applying a first dopant to form a first doped volume (Fig. 2, element 104) within a first volume  of the substrate corresponding to the first region, the first doped volume having a width determined at least in part by a width of the first region.
Regarding claim 17, Lao et al. teach further comprising the steps of: forming a first spacer (Fig. 6, element 108) adjacent to the second gate electrode; and applying a second dopant to form a second doped volume (Fig. 5, element 118) within the first doped volume of the substrate, the second doped volume having a width determined by at least a width of the first region, a position of the second gate electrode, and a width of the first spacer (Figs. 1-11); wherein the second doped volume has a majority carrier type opposite to a majority carrier type of the first doped volume (104 is p type and 118 is n type).
Regarding claim 18, Lao et al. teach wherein the second gate electrode is formed by the steps of: forming an electrically-conductive layer (Fig. 7, element 120c, [36]) above the first gate electrode and the first region; and patterning the electrically-conductive layer by an anisotropic reactive ion etching (RIE) process (reactive ion etch as the dry etching process to pattern stack Fig. 7, element 120, [33]) that leaves behind a portion of the electrically-conductive layer (Fig. 11, element 120c, [36]) on the second dielectric layer (Fig. 11, element 120a, [36]) to form the second gate electrode, the second gate electrode having vertical sidewalls that are substantially perpendicular to the top surface of the substrate (side wall of 120a, Fig.11).


Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/SHAHED AHMED/
Primary Examiner, Art Unit 2813